DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 16, 19-20, 23-25, 33, 25, 28-29, 32-33,   is/are rejected under 35 U.S.C. 103 as being unpatentable over NARASIMHA (NARASIMHA et al: US 20210306904) in view of KESKITALO et al (US 2019/0357247)
Regarding claim 16, 25,  NARASIMHA (NARASIMHA et al: US 20210306904) discloses first integrated access backhaul (IAB) node, the first IAB node/method thereof, comprising: 
a transceiver; and 
at least one processor configured to: 
identify a buffer load of the first IAB node (NARASIMHA: Fig. 3, ¶27, ¶40, ¶35, ¶31, identify that a buffer occupancy level has crossed a level via a backhaul adaptation protocol (BAP); the buffer occupancy level at node 106 (first IAB node) is identified), and 
transmit, via the transceiver, a flow control feedback including information regarding an available buffer size to the second IAB node (NARASIMHA: Fig. 3, ¶27, ¶22, ¶35, ¶31, buffer occupancy status is triggered at the node 106 (first IAB node) and the BOS is transmitted to node 110 (second IAB node) ); and backhaul radio link control (BH RLC) channel connecting the first and second IAB node (NARASIMHA: ¶39, BH RLC connection the IAB nodes).
NARASHIMA remains silent regarding receive, via the transceiver, a command for requesting a flow control feedback from a second IAB node; and that the feedback is per channel. 
However, KESKITALO et al (US 2019/0357247) discloses receiving, via the transceiver, a command for requesting a flow control feedback from a second IAB node (KESKITALO: ¶45, an UL grant is sent to another RN from a first RN commanding it to send a BSR) and that the feedback is per channel (KESKITALO: ¶46, one logical channel).
A person of ordinary skill in the art working with the invention of NARASHIMA would have been motivated to use the teachings of KESKITALO as it provides a way to improve the battery life of the UE sending report based on the predicted amount. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of NARASHIMA with teachings of KESKITALO in order to improve battery life of the nodes (¶3)


Regarding claim 19, 28, NARASIMHA modified KESKITALO first IAB node of claim 16, wherein the at least one processor is further configured to: receive, via the transceiver, configuration information from the second IAB node, and identify a specified level of a buffer load based on the configuration information (NARASIMHA: ¶28, identification of the specified level is performed based on at least a BSR message from the second node which configures, at least, indirectly, the relative parent node to measure the occupancy and send the BOS to the second node).

Regarding claim 20, 29, NARASHIMA discloses second integrated access backhaul (IAB) node, the second IAB node/method thereof, comprising: 
a transceiver; and at least one processor configured to: 
receive, via the transceiver, a flow control feedback including information regarding an available buffer size from the first IAB node, (NARASIMHA: Fig. 3, ¶27, ¶40, ¶35, ¶31, identify that a buffer occupancy level has crossed a level via a backhaul adaptation protocol (BAP); NARASIMHA: Fig. 3, ¶27, ¶22, ¶35, ¶31, buffer occupancy status; node 110 (second IAB node) ).
NARASIMHA remains silent regarding transmitting, via the transceiver, a command for requesting a flow control feedback to a first IAB node, the reception is based on the command, and the feedback is per channel.
However, KESKITALO et al (US 2019/0357247) discloses transmitting, via the transceiver, a command for requesting a flow control feedback to a first IAB node, the reception is based on the command, (KESKITALO: ¶45, an UL grant is sent to another RN from a first RN commanding it to send a BSR) and that the feedback is per channel (KESKITALO: ¶46, one logical channel).
A person of ordinary skill in the art working with the invention of NARASHIMA would have been motivated to use the teachings of KESKITALO as it provides a way to improve the battery life of the UE sending report based on the predicted amount. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of NARASHIMA with teachings of KESKITALO in order to improve battery life of the nodes (¶3)




Regarding claim 23, 32 NARASHIMA modified by KESKITALO discloses second IAB node of claim 20/29, wherein in case that a buffer load of the first IAB node exceeds a specified level, the BAP flow control feedback is transmitted, from the first IAB node to the second IAB node (NARASIMHA: Fig. 3, ¶27, ¶22, ¶35, ¶31, buffer occupancy status is triggered upon crossing a critical level and is sent to a second IAB node (uplink or downlink,¶20)).

Regarding claim 24, 33, NARASHIMA modified by KESKITALO discloses a method of claim 32, further comprising: transmitting configuration information including information regarding the specified level, to the first IAB node (NARASIMHA: ¶28, identification of the specified level is performed based on at least a BSR message from the second node which configures, at least, indirectly, the relative parent node to measure the occupancy and send the BOS to the second node).



Claim 18, 22, 27, 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over NARASIMHA modified by KESKITALO as applied to claim 16, further in view of NARASMHA2  (NARASIMHA et al: US 2021/0211928).
Regarding claim 18, 27, NARASIMHA modified by KESKITALO discloses first IAB node of claim 16, wherein the BAP flow control feedback (NARASIMHA: ¶35, ¶40, Fig. 3, the buffer occupancy status is feedback to the source of the data of the bearer).
NARASIMHA modified by KESKITALO remains silent regarding, however, NARASIMHA2 discloses feedback including a backhaul radio link control (BH RLC) channel identifier (ID) (NARASIMHA: ¶108, Fig. 12, backhaul RLC channel specific ID is included in a feedback message to the source of the data of the bearer).
A person of ordinary skill in the art working with the invention of NARASIMHA modified by KESKITALO would have been motivated to use the teachings of NARASIMHA2 as it provides a well-known information in a feedback congestion notification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of NARASIMHA modified by KESKITALO with teachings of NARASIMHA2 in order to improve compatibility and comply with the protocol.
Regarding claim 22, 31 NARASIMHA modified by KESKITALO discloses second IAB node of claim 20, wherein the BAP flow control feedback (NARASIMHA: ¶35, ¶40, Fig. 3, the buffer occupancy status is feedback to the source of the data of the bearer).
NARASIMHA modified by KESKITALO remains silent regarding, however, NARASIMHA2 discloses feedback including a backhaul radio link control (BH RLC) channel identifier (ID) (NARASIMHA: ¶108, Fig. 12, backhaul RLC channel specific ID is included in a feedback message to the source of the data of the bearer).
A person of ordinary skill in the art working with the invention of NARASIMHA modified by KESKITALO would have been motivated to use the teachings of NARASIMHA2 as it provides a well-known information in a feedback congestion notification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of NARASIMHA modified by KESKITALO with teachings of NARASIMHA2 in order to improve compatibility and comply with the protocol.


Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.

Applicants argue,
“
    PNG
    media_image1.png
    446
    590
    media_image1.png
    Greyscale
”
	Examiner respectfully disagrees with the above arguments. Applicants take two positions. Firstly, that NARASIMHA does not disclose a command triggering the feedback from the first node and secondly, that NARASIMHA does not disclose the feedback being per channel. Examiner submits that NARASIMHA does disclose transmitting/triggering the feedback based on a trigger. However, NARASIMHA remains silent regarding the trigger being a command from the second node. Also NARASIMHA discloses the feedback associated with a Backhaul RLC Channel, however, remains silent if it is for that one channel. 
However, newly cited reference KESKITALO et al (US 2019/0357247) discloses receiving, via the transceiver, a command for requesting a flow control feedback from a second IAB node (KESKITALO: ¶45, an UL grant is sent to another RN from a first RN commanding it to send a BSR) and that the feedback is per channel (KESKITALO: ¶46, one logical channel).
A person of ordinary skill in the art working with the invention of NARASHIMA would have been motivated to use the teachings of KESKITALO as it provides a way to improve the battery life of the UE sending report based on the predicted amount. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of NARASHIMA with teachings of KESKITALO in order to improve battery life of the nodes (¶3)
	All remaining arguments are based on the arguments addressed as above, and are fully addressed as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461